CLIFFORD, GARIBALDI and STEIN, JJ.,
dissenting.
Today this Court in effect overrules State v. Arnold Constable Corp., 138 N.J.Super. 551 (App.Div.), certif. denied, 70 *23N.J. 518 (1976). That case stands for the proposition that the question of whether a broker should be denied his commission
is to be resolved by weighing all of the elements involved and then deciding whether the inherent tendency of the agreement is to invite or promote the use of corrupt means to accomplish the end or to bring influences to bear upon public officials which are improper. [M at 563.]
The guiding principle, followed in Arnold Constable but cast aside here, is found in Stone v. William Steinen Mfg. Co., 22 N.J.Misc. 353 (Cir.Ct.1944), aff'd, 133 N.J.L. 16 (Sup.Ct.1945), aff'd, 133 N.J.L. 593 (E. & A.1946), decided before the enactment of the pertinent public-contracts statute, N.J.S.A. 52:34— 15. In Stone the court stated:
The question of the legality of the contract in each case is to be determined by weighing all the elements involved and then deciding whether its inherent tendency is to invite or promote the use of sinister or corrupt means to accomplish the end or to bring influences to bear upon public officials of any other nature than the single one of genuine advantage to the government. If such is its tendency, it must be pronounced illegal. If that point is open to fair doubt upon all the evidence, its purpose must be left to the jury under appropriate instructions.
[22 N.J.Misc. at 363 (quoting Noble v. Mead-Morrison Mfg. Co., 237 Mass. 5, 129 N.E. 669, 674 (1921).]
If we resort to the foregoing relevant factors, it is made abundantly clear by this record that Plumeri was no influence peddler. Indeed, he was the party primarily responsible for the entire development. It was through his efforts, far beyond the mere arranging of the lease of the property to the State, that the project took form. Plumeri introduced Grant, the developer, to the property. It was Plumeri who was instrumental in obtaining the necessary approvals from the Trenton City Council, thereby giving life to the project.
Even under the per se rule established by the majority opinion, the award of a commission to Plumeri is not incompatible with the statute. There is no evidence that Plumeri was hired for the “sole” purpose of securing the state lease. In fact, the record contains ample evidence to the opposite effect. Plumeri’s introduction of Grant to the project was the commencement of a business relationship that extended over sever*24al years (not an unusual occurrence in a real-estate development project). The project consisted of several discrete stages: the initial introduction of Grant to the project, the securing of the necessary building permits, and finally the leasing of the property to a substantial tenant, not necessarily the State. Plumeri’s role in securing the state lease was but a minor one in comparison to his other contributions to the development.
As we understand the course by which the case came to us, it centers on an interrogatory submitted to the jury, see ante at 18, which the Appellate Division determined amounted to plain error in its prejudicial effect on the broker. We agree. The better approach before denying a broker a substantial commission that may be vital to his livelihood and well-being is to focus jury attention on the relevant factors, as adverted to above, and to weigh 'them in light of the purposes of the statute itself. The interrogatory diverted attention from that focus. We would therefore affirm, to the end that the case be retried with proper instructions to the jury.
For reversal — Chief Justice WILENTZ and Justices HANDLER, POLLOCK and O’HERN — 4.
For affirmance — Justices CLIFFORD, GARIBALDI and STEIN — 3.